In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 17-1227
THADDEUS JONES, STEVON GRANT, and CALUMET CITY
CONCERNED CITIZENS,
                                Plaintiffs-Appellants,
                                v.

MICHELLE MARKIEWICZ-QUALKINBUSH, et al.,
                                   Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 16 C 8977 — Robert W. Gettleman, Judge.
                    ____________________

    ARGUED OCTOBER 31, 2017 — DECIDED JUNE 14, 2018
               ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and SYKES,
Circuit Judges.
   EASTERBROOK, Circuit Judge. Thaddeus Jones, an alder-
man in Calumet City, Illinois, wants to be mayor. One of his
supporters, Stevon Grant (plus others who formed a com-
mi\ee), tried to prevent the incumbent, Michelle Markie-
wicz-Qualkinbush, mayor since 2003, from running for
reelection in spring 2017. The means: a referendum that
2                                                  No. 17-1227

would have set a three-term limit on the City’s mayor. Grant
gathered enough signatures to put that referendum on the
ballot in November 2016. But it did not appear on that ballot,
because the City itself proposed three referenda for that elec-
tion, and the City’s proposals were certiﬁed before Grant’s.
Illinois law limits to three the number of referenda on any
ballot. See 10 ILCS 5/28-1. The parties call this the “Rule of
Three.” Illinois law creates a possibility that displaced refer-
enda will roll over to the next election. 10 ILCS 5/28-5. Grant
did not ask that his proposal do so.
   One of the City’s proposals was a term-limits rule that
would prevent the election as mayor of anyone who has
served four or more consecutive terms as either mayor or
alderman. That did not block Markiewicz-Qualkinbush from
running but did bar Jones, who had been elected as an al-
derman in 1997 and was in his ﬁfth term. That referendum
passed, and Jones was removed from the ballot for the April
2017 mayoral race. Markiewicz-Qualkinbush was reelected.
(Jones says that the City’s other two proposals also were
aimed at him, but they do not require discussion.)
    Jones ﬁled two lawsuits—one in federal court under fed-
eral law, the other in state court under state law. In each he
sought an injunction against the application of the Rule of
Three and an order removing the City’s term-limits referen-
dum from the ballot or nullifying the voters’ approval of that
referendum. In the federal suit, which was joined by Grant
and the citizens group, plaintiﬀs also sought damages. Jones
lost the state suit. Jones v. Calumet City, 2017 IL App (1st)
170236. (The defendants in the federal suit have not invoked
preclusion, even though Jones deliberately split his claims.)
The district court denied Jones’s motion for a preliminary
No. 17-1227                                                    3

injunction, and we aﬃrmed. Jones v. Markiewicz-Qualkinbush,
842 F.3d 1053 (7th Cir. 2016). Now we have the appeal from
the district court’s ﬁnal decision in defendants’ favor. The
request for an injunction against the application of the Rule
of Three in November 2016 is moot, but the requests for
damages plus prospective relief that would knock out the
Rule of Three in the future, and abrogate the term-limits rule
that prevents Jones from running for mayor, remain live.
    According to Jones (as we now call the three federal
plaintiﬀs collectively), the Rule of Three violates the First
Amendment (applied to the states by the Fourteenth
Amendment) because it disables him from asking voters to
support his proposal. The Rule of Three selects the ﬁrst three
proposals to be certiﬁed, and a municipality can reach that
goal with as li\le as 48 hours’ notice, see 5 ILCS 120/2.02(a),
while a private citizen’s proposal depends on acquiring
enough signatures. 10 ILCS 5/28-7. This means that a city ob-
serving a signature-gathering campaign in progress can get
its own proposals on the ballot ﬁrst—even if the real goal of
those proposals is just to prevent the private ones from ap-
pearing. Jones contends that this is what happened in 2016
and maintains that any system barring private proposals
from the ballot—whether directly or by allowing a unit of
government to ﬁll the available slots—violates the First
Amendment.
   This assumes that the ballot is a public forum and that
there is a constitutional right to place referenda on the ballot.
But there is no such right. Nothing in the Constitution guar-
antees direct democracy. The Constitution establishes the
United States as an indirect democracy, in which elected
representatives make the law. The nation’s founders thought
4                                                   No. 17-1227

that direct democracy would produce political instability
and contribute to factionalism. See, e.g., Federalist No. 10
(Madison). There has never been a federal referendum. Nor
has any federal court ever concluded that the ballot is a pub-
lic forum that must be opened to referenda, let alone to as
many referenda as anyone cares to propose.
    To the contrary, many courts have held that private citi-
zens lack a right to propose referenda or initiatives for any
ballot, federal or state. See Molinari v. Bloomberg, 564 F.3d
587, 597 (2d Cir. 2009) (“[T]he right to pass legislation
through a referendum is a state-created right not guaranteed
by the U.S. Constitution”); Kendall v. Balcerzak, 650 F.3d 515,
523 (4th Cir. 2011) (“The referendum is a form of direct de-
mocracy and is not compelled by the Federal Constitution”);
Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291,
295 (6th Cir. 1993) (“[W]e conclude that … the Constitution
does not require a state to create an initiative procedure”);
Dobrovolny v. Moore, 126 F.3d 1111, 1113 (8th Cir. 1997)
(“Clearly, the right to a state initiative process is not a right
guaranteed by the United States Constitution, but is a right
created by state law”); Angle v. Miller, 673 F.3d 1122, 1133
(9th Cir. 2012) (“There is no First Amendment right to place
an initiative on the ballot”); Petrella v. Brownback, 787 F.3d
1242, 1259 (10th Cir. 2015) (“[W]e have repeatedly held that
there is no First Amendment right to propose a voter initia-
tive”); Biddulph v. Mortham, 89 F.3d 1491, 1497–98 (11th Cir.
1996) (“[T]he right to place a citizen initiative proposal on
the ballot is a state-created right (and thus, by implication,
not a right guaranteed by the First Amendment).”). See also
Timmons v. Twin Cities Area New Party, 520 U.S. 351, 363
(1997) (“Ballots serve primarily to elect candidates, not as
forums for political expression.”); John Doe No. 1 v. Reed, 561
No. 17-1227                                                    5

U.S. 186, 212 (2010) (Sotomayor, J., concurring, joined by
Stevens & Ginsburg, JJ.) (“[W]e must be mindful of the char-
acter of initiatives and referenda. These mechanisms of di-
rect democracy are not compelled by the Federal Constitu-
tion”); Georges v. Carney, 691 F.2d 297, 300 (7th Cir. 1982)
(“[T]he parties to this litigation agree that there is no consti-
tutional right to use the ballot box as a forum for advocating
a policy”).
    Many of these decisions have cited Meyer v. Grant, 486
U.S. 414 (1988). Meyer concerned a challenge to a Colorado
statute that criminalized the payment of petition circulators.
Among other things, the state argued that, because the fed-
eral Constitution did not prohibit Colorado’s government
from completely eliminating citizens’ state-created right to
propose ballot initiatives, the statute did not signiﬁcantly
burden protected speech. The Court rejected this argument
and ultimately struck down the statute—a state that does
open the ballot cannot impose unconstitutional conditions—
but did not reject the premise that the right to propose initia-
tives is an exclusively state-created right that the First
Amendment does not guarantee. Id. at 424–25.
    So is the Rule of Three an unconstitutional condition on
the exercise of a state-created right? Because the Rule of
Three does not distinguish by viewpoint or content, the an-
swer depends on whether the rule has a rational basis, not
on the First Amendment. There can be li\le doubt that the
Rule of Three is rationally related to a legitimate state objec-
tive. Each voter knows that other people likely will deter-
mine the outcome. That leads to free riding: each voter is
tempted to allow others to do the work of reading about
candidates, studying proposals, and making hard decisions.
6                                                    No. 17-1227

Many voters will do the work out of civic spirit, and others
will do it out of self-interest (if some candidate or proposal
could have a big eﬀect on that voter), but the more complex
the ballot the less a\ention each candidate and proposal re-
ceives. So the Supreme Court has said that states have a
strong interest in simplifying the ballot. See, e.g., Munro v.
Socialist Workers Party, 479 U.S. 189, 194–96 (1986); Illinois
State Board of Elections v. Socialist Workers Party, 440 U.S. 173,
184–85 (1979); Bullock v. Carter, 405 U.S. 134, 145 (1972).
    Limiting the number of referenda improves the chance
that each will receive enough a\ention, from enough voters,
to promote a well-considered outcome. There’s nothing
magical about three; it may be too low (or too high; remem-
ber that the cap in federal elections is zero); but the beneﬁt of
some limit is plain. That is enough to show that the rule used
in Illinois is valid. Indeed, Georges sustains the Rule of Three
against the sort of arguments that Jones has advanced.
    If we take Jones as objecting to the order in which pro-
posals are placed on the ballot—with a municipality’s com-
ing ﬁrst as a practical ma\er, creating the possibility that all
private proposals will be excluded—nothing changes. Be-
cause the ballot is not a public forum, the Constitution does
not prevent a state from reserving the referendum process
for its own communication, asking the voters to give thumbs
up or down to municipal proposals while preventing any
other access. That is indeed how many nonpublic forums
operate, as means for communication by a single speaker or
group of favored speakers. See, e.g., Perry Education Associa-
tion v. Perry Local Educators’ Association, 460 U.S. 37 (1983).
  Jones makes a diﬀerent kind of challenge to the referen-
dum that knocked him out of the race for mayor. He con-
No. 17-1227                                                   7

tends that placing the City’s referendum on the ballot violat-
ed the Equal Protection Clause of the Fourteenth Amend-
ment. It does not draw any suspect or forbidden line; it co-
vers all persons who have served four or more terms in local
oﬃces. No one thinks that term limits are uniformly uncon-
stitutional. But Jones says that this referendum was aimed at
him, speciﬁcally, and therefore treated him as a prohibited
class of one. See Village of Willowbrook v. Olech, 528 U.S. 562
(2000); Del Marcelle v. Brown County, 680 F.3d 887 (7th Cir.
2012) (en banc).
    The Appellate Court of Illinois observed that this is false
in fact. Three aldermen, not just Jones, were in their fourth or
ﬁfth terms and thus were ruled out of the mayoral race. 2017
IL App (1st) 170236 at ¶6. The referendum also prevents
Markiewicz-Qualkinbush from running for reelection in
2021. It does not identify Jones by name; he does not contend
that it should be treated as a bill of a\ainder. Still, he says
that because he was the only person aﬀected by the referen-
dum in 2017 (the other two aldermen did not want to run for
mayor), it should be treated as if it speciﬁed him as a class of
one.
    Olech holds that governmental action in class-of-one situ-
ations requires a rational basis. See also Nixon v. Administra-
tor of General Services, 433 U.S. 425, 468–84 (1977). (Whether
there is also a state-of-mind requirement divided the court in
Del Marcelle, which did not produce a majority for any ra-
tionale.) Jones does not deny that term-limits rules in general
are supported by rational bases; instead he contends that
this referendum lacks an adequate basis for knocking him, in
particular, out of the 2017 race. The proposal designed to
eliminate Markiewicz-Qualkinbush from the 2017 election
8                                                  No. 17-1227

may or may not have been a political dirty trick, but Jones
tells us that the City’s referendum deﬁnitely was a political
dirty trick rather than a piece of neutral legislation.
     That’s politics: if Senators from State A propose to cut oﬀ
a project valuable to State B, and Senators from B then sup-
port a tariﬀ that hurts producers in State A, courts don’t use
the Equal Protection Clause to regulate the outcome. Politics
is a rough-and-tumble game, where hurt feelings and
thwarted ambitions are a necessary part of robust debate.
See Manley v. Law, 889 F.3d 885 (7th Cir. 2018). It is impossi-
ble to imagine the judiciary a\empting to decide when a po-
litically retaliatory step goes “too far” without displacing the
people’s right to govern their own aﬀairs and making the
judiciary just another political tool for one faction to wield
against its rivals. The right response is political: Jones could
have campaigned against the City’s referendum, and if the
people wanted him to be mayor they could have defeated
the proposed term limit. Instead it received about 65% of the
votes cast.
    Engquist v. Oregon Department of Agriculture, 553 U.S. 591
(2008), holds that a ﬁred public employee cannot use a class-
of-one claim to contest the discharge or otherwise to ask a
federal court to govern management of the workplace. The
Court observed that a public employer, like a private em-
ployer, must exercise control that is bound to ruﬄe some
feelings and produce economic injury. It added that judicial
intervention under a class-of-one approach would substan-
tially displace hierarchical (or civil-service) management
practices and crimp management in ways that would do
more harm than good. See also GarceWi v. Ceballos, 547 U.S.
No. 17-1227                                                   9

410 (2006) (for similar reasons, the First Amendment does
not apply to speech that is part of a public job).
    Everything that Engquist and Ceballos said about using
constitutional law to regulate personnel management in a
public workforce goes double about using class-of-one litiga-
tion to regulate political inﬁghting. Any eﬀort by the judici-
ary to stop one politician from proposing and advocating
steps that injure another politician would do more to violate
the First Amendment (the right to advocate one’s view of
good policy is the core of free speech) than to vindicate the
Equal Protection Clause. Laws with general eﬀects must
have the support of a rational basis, but as we observed ear-
lier the Rule of Three has such a basis, and Jones does not
contest the validity of term limits. A class-of-one claim can-
not be used to a\ack political practices that are valid as a
general ma\er but bear especially hard on one politician. Cf.
Washington v. Davis, 426 U.S. 229 (1976) (only disparate
treatment can violate the Equal Protection Clause; disparate
impact does not); Personnel Administrator of MassachuseWs v.
Feeney, 442 U.S. 256 (1979) (same). The price of political dirty
tricks must be collected at the ballot box rather than the
courthouse.
                                                     AFFIRMED